
	
		I
		112th CONGRESS
		1st Session
		H. R. 2699
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2011
			Ms. Ros-Lehtinen (for
			 herself, Mrs. Schmidt,
			 Mr. Poe of Texas, and
			 Ms. Buerkle) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To establish policies and procedures in the Peace Corps
		  to provide for the safety and security of volunteers from rape and sexual
		  assault, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Peace Corps Volunteer Service Improvement Act of
			 2011.
		2.Confidentiality
			 of reports of rape or sexual assault
			(a)In
			 generalThe Director of the
			 Peace Corps shall establish and maintain policies and procedures that clearly
			 establish a process for volunteers to make confidential reports of rape or
			 sexual assault.
			(b)PenaltyAny Peace Corps volunteer or staff member
			 who is responsible for maintaining confidentiality under subsection (a) and who
			 breaches such duty shall be subject to disciplinary action, including
			 termination, and in the case of a staff member, ineligibility for re-employment
			 with the Peace Corps.
			(c)InclusionIn
			 this Act, Peace Corps volunteers includes trainees and Peace Corps staff
			 members include any employee, contractor, expert, consultant, or Foreign
			 Service national employed or contracted by the Peace Corps, whether in the
			 United States or in a foreign country.
			3.Safety and
			 security agreement regarding Peace Corps volunteers serving in foreign
			 countries
			(a)In
			 generalNot later than six
			 months after the date of the enactment of this Act, the Director of the Peace
			 Corps shall consult with the Assistant Secretary of State for Diplomatic
			 Security and enter into a memorandum of understanding that specifies the duties
			 and obligations of the Peace Corps and the Bureau of Diplomatic Security of the
			 Department of State with respect to the protection of Peace Corps volunteers
			 and staff members serving in foreign countries, including with respect to
			 investigations of safety and security incidents and crimes committed against
			 such volunteers and staff members.
			(b)Inspector
			 General review
				(1)ReviewThe Inspector General of the Peace Corps
			 shall review the memorandum of understanding described in subsection (a) and be
			 afforded the opportunity to recommend changes that advance the safety and
			 security of Peace Corps volunteers before its entry into force.
				(2)ReportThe Director of the Peace Corps shall
			 consider the recommendations of the Inspector General of the Peace Corps
			 regarding the memorandum of understanding described in subsection (a). If the
			 Director enters into such memorandum without implementing a recommendation of
			 the Inspector General, the Director shall submit to the Inspector General a
			 written explanation relating thereto.
				(3)Failure to meet
			 deadline
					(A)Requirement to
			 submit reportIf, by the date that is 6 months after the date of
			 the enactment of this section, the Director of the Peace Corps is unable to
			 obtain agreement with the Assistant Secretary of State for Diplomatic Security
			 and certification by the Inspector General of the Peace Corps, the Director
			 shall submit to the committees of Congress specified in subparagraph (C) a
			 report explaining the reasons for such failure.
					(B)Limitation on
			 fundsIf, by the date that is
			 9 months after the date of the enactment of this section, the memorandum of
			 understanding described in subsection (a) has not entered into force, no funds
			 available to the Peace Corps may be obligated or expended to extend to Peace
			 Corps volunteers invitations for service or to deploy Peace Corps trainees
			 overseas unless the Director of the Peace Corps certifies to the committees of
			 Congress specified in subparagraph (C) that—
						(i)significant
			 progress is being made toward finalizing such memorandum; and
						(ii)the
			 Peace Corps is using best efforts to provide volunteers with the training,
			 support, and information they need to stay safe and secure.
						(C)Committees of
			 Congress specifiedThe
			 committees of Congress specified in this subparagraph are the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate.
					4.Independence of
			 the Inspector General of the Peace CorpsThe limitations specified in section
			 7(a)(2)(A) of the Peace Corps Act (22 U.S.C. 2506(a)(2)(A)) on the length of
			 appointment or assignment under section 7(a)(2) of such Act, section 7(a)(2)(B)
			 of such Act on reappointment or reassignment of an individual whose appointment
			 or assignment under section 7(a)(2) of such Act has been terminated, and
			 section 7(a)(5) of such Act on the circumstances under which an appointment or
			 assignment under section 7(a)(2) of such Act may exceed five years shall not
			 apply to—
			(1)the Inspector
			 General of the Peace Corps; and
			(2)officers and
			 employees of the Office of the Inspector General of the Peace Corps.
			5.Safety and
			 security reports
			(a)In
			 generalThe Director of the
			 Peace Corps shall annually submit to the Committee on Foreign Affairs of the
			 House of Representatives and the Committee on Foreign Relations of the Senate a
			 report on the safety of Peace Corps volunteers. Each such report shall at a
			 minimum include the following information:
				(1)The incidence of
			 crimes, together with the number of arrests, prosecutions, and incarcerations
			 for every country in which volunteers serve for the preceding year.
				(2)A three year trend analysis of the types
			 and frequency of crimes committed against volunteers for every country in which
			 the Peace Corps has operated for at least the three preceding years.
				(b)Inspector
			 General auditNot later than
			 two years after the date of the enactment of this section and at least once
			 every five years thereafter (or more frequently as appropriate), the Inspector
			 General of the Peace Corps shall perform an audit of Peace Corps implementation
			 of safety and security protocols, including the status of any Inspector General
			 findings and recommendations from previous audits that have not been adequately
			 remediated or implemented.
			6.Portfolio
			 reviews
			(a)In
			 generalThe Director of the
			 Peace Corps shall, at least once every three years (or more frequently as
			 appropriate), perform a review to evaluate the allocation and delivery of
			 resources across the countries the Peace Corps serves or is considering for
			 service. Such portfolio reviews shall at a minimum include the following with
			 respect to each such country:
				(1)An evaluation of the country’s commitment
			 to the Peace Corps program.
				(2)An analysis of the
			 safety and security of volunteers.
				(3)An evaluation of
			 the country’s need for assistance.
				(4)An analysis of
			 country program costs.
				(5)An evaluation of
			 the effectiveness of management of each post within a country.
				(6)An evaluation of
			 the country’s congruence with the Peace Corps’ mission and strategic
			 priorities.
				(b)ReportThe Director of the Peace Corps shall
			 prepare a report on each portfolio review required under subsection (a). Each
			 such report shall discuss performance measures and sources of data used (such
			 as project status reports, volunteer surveys, impact studies, reports of
			 Inspector General of the Peace Corps, and any relevant external sources) in
			 making such review’s findings and conclusions. The Director shall make each
			 such report available upon request to the Chairman and Ranking Member of the
			 Committee on Foreign Affairs of the House of Representatives and the Committee
			 on Foreign Relations of the Senate in a manner consistent with the protection
			 of classified information if determined necessary to protect sensitive
			 information.
			
